Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on 11/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10622749 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter
Claims 18-37 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including
(Claim 18) A nut assembly for a coaxial cable connector, the nut assembly comprising: a nut configured to engage an interface port; a cap encircling a portion of the nuts wherein the nut includes an internal threaded portion spaced from a forward end of the nut in an axial direction, the internal threaded portion being configured to engage external threads of the interface port; wherein the nut includes a plurality of resilient fingers extending from the internal threaded portion of the nut to the forward end of the nut, the resilient fingers being configured to define an inner diameter smaller than an outer diameter of the interface port; wherein each of the resilient fingers is configured to taper radially inward from a first diameter at a rearward end portion of the resilient finger to a bend point having a second diameter, smaller than the first diameter, at a middle portion of the resilient finger and 

(Claim 19) A nut assembly for a coaxial cable connector, the nut assembly comprising: a nut configured to engage an interface port; a cap encircling a portion of the nuts wherein the nut includes an internal threaded portion configured to engage external threads of the interface port; wherein the nut includes at least one resilient finger extending in an axial direction from the internal threaded portion of the nut toward a forward end of the nuts wherein the forward end of the nut includes a tooth 

(Claim 28) A nut assembly for a coaxial cable connector, the nut assembly comprising: a nut configured to engage an interface port; a cap encircling a portion of the nut; wherein the nut includes an internal threaded portion configured to engage external threads of the interface port; wherein the nut includes at least one resilient finger extending in an axial direction from the internal threaded portion of the nut toward a forward end of the nut; wherein the resilient finger is configured to taper radially inward from a first diameter at a rearward end portion of the resilient finger to a bend point having a second diameter, smaller than the first diameter, at a middle portion of the resilient finger and to flare radially outward from the second diameter at the bend point to the forward end of the nut; wherein the internal threaded portion of the nut and the external threads of the interface port are configured to provide a retention force between the nut and the interface port when the internal threaded portion is threadedly coupled to the external threads; wherein the forward end of the cap includes a lip extending radially inward and configured to engage an outer surface of the at least one resilient finger; and 7Application No. : 15/930,245Attorney Docket No.: 0374.0363-CIP3 wherein the bend point is configured to provide ground continuity between the nut and the interface .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/TRAVIS S CHAMBERS/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        11/19/2021